EXAMINER'S COMMENT
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:  
Claim 1, when considered as a whole, is allowable over the prior art of record.
Specifically, the prior art of record, taken individually or in combination, does not clearly teach or suggest the combination of the following features:
“determining a subject of interest within a video feed based on the video feed and metadata associated with the video feed, wherein the video feed is captured by a video source, wherein the metadata includes a location pointer indicating a location of the video source; 
analyzing the metadata to determine an optimal audio source for the subject of interest based on the location of the video source and a location of each of a plurality of audio sources, wherein audio captured by the optimal audio source has minimal interference from external audio sources near the subject of interest among the plurality of audio sources, wherein the optimal audio source is determined based on a distance between each of the plurality of audio sources and the subject of interest of the video feed, wherein the plurality of audio sources are positioned at a plurality of respective locations, wherein the optimal audio source is determined from among the plurality of audio sources; 
configuring the optimal audio source to capture an audio feed; and 
associating the captured audio feed with the video feed.”, as recited in claim 1, and similarly in claims 10 and 11. 

   
Claims 2-9, 20, and 12-19 depend on claims 1 and 11 respectively thus are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/           Primary Examiner, Art Unit 2484